FILE COPY




            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
CRUZ-GARCIA, OBEL                                              CAUSE NUMBER WR-85,051-02

V.

THE STATE OF TEXAS

                                           ORDER

       The above styled and numbered cause is before this Court on Application for Writ of

Habeas Corpus pursuant to Art. 11.071 stemming from Applicant’s Capital Murder conviction in

Cause No. 1384794-A from the 337th District Court of Harris County.

       Exhibits Nos. 1 - 36 are ordered returned to the District Clerk of Harris county.

       IT IS SO ORDERED THIS THE 24TH DAY OF AUGUST, 2021

                      PER CURIAM

EN BANC
DO NOT PUBLISH